DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Species I, figures 1a-1e  in the reply filed on 09/07/2022 is acknowledged.  
Claims 7-10 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.
	Applicant’s submission that there is no search burden on the Office to consider at least Species II-IV, VI, VIII-IX, XI, and XIV-XVI since they include loose particles in a cavity in the shoe, as also shown in Species I, is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford (US 9,078,493). With respect to claims 1-2, 4 Bradford discloses a sole (outer sole 16; insole 14, see figures 1A- 5D) for a shoe, the sole comprising: a. a sole component (outer sole 16); and b. at least one loose particles (plurality of particles 20 that are not connected to one another) contained within the sole component, c. wherein the loose particles (20)  provides haptic feedback to a user of the sole during an athletic activity (tendency of the outer sole to assume a variety of different configurations will, in some circumstances, require a wearer to adjust the corresponding foot and/or leg in order to maintain normal stability, at least when foot pressure is applied to the outer sole); wherein the sole component comprises an insole (14, see figures 1A-1C);  wherein the loose particles (20) are at least partially arranged within a cavity (hollow interior 18) in the sole component; wherein providing the haptic feedback does not involve any electronic components and/or wherein the haptic feedback comprises feedback on a region of the user's foot where foot strike occurs, feedback on a roll-off behavior of the user's foot, feedback on a stride length of the user, feedback on a stride frequency of the user, a massage effect of the user's foot or a combination thereof (tendency of the outer sole to assume a variety of different configurations will, in some circumstances, require a wearer to adjust the corresponding foot and/or leg in order to maintain normal stability, at least when foot pressure is applied to the outer sole); wherein the loose particles (20) exhibit a different response (particles are made from non-deformable material) to compression forces exerted by the foot of the user during use when compared to the surrounding material of the sole component (the shell 24 and innersole are made of flexible resilient material); wherein the loose particles (20) are arranged in a forefoot region of the shoe to aid the user in achieving a forefoot running strike (see figure 1C for example) and wherein the loose particles are arranged in a heel region of the shoe to aid the user in achieving a forefoot running strike (see figure 1C for example); wherein the loose particles (20) change the effective weight of the sole during use of the sole (the plurality of particles are formed of a sufficiently non-deformable material to facilitate their movement relative to one another and relative to an inner surface of the outer sole, when foot pressure is applied to the footwear which in turn will change the effective weight of the sole by shifting); wherein the loose particles (20) move along the longitudinal direction of the sole (engagement or contact between adjacently disposed particles, such as upon the application of foot pressure, will result in a "fluid-like movement" relative to one another and to the interior surface of the shell, see figures 1C, 2C, 3C ) and wherein the loose particles move along a medial-to-lateral direction of the sole (engagement or contact between adjacently disposed particles, such as upon the application of foot pressure, will result in a "fluid-like movement" relative to one another and to the interior surface of the shell, see figures 3B, 4B, 5B, etc.); wherein the effective weight of the sole depends at least partially on a stride frequency of the user (wherein at least a portion of the side wall is deformed outwardly beyond a periphery of the inner sole as a result of outward movement of at least some of said plurality of particles within the shell upon an application of foot pressure to the outer sole); and a shoe (12, see figure 1A) comprising the sole (14; 16).
Claim(s) 1-2, 4-6, 11-14 and 18-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by WO 2017/053654 A1 (NIKE INNOVATIVE CV, herein after Nike). 
With respect to claims 1-2, 4-6, 11-14 & 18-19, Nike discloses a sole (200) for a shoe (10), the sole comprising: a. a sole component (210, 220, 2300; and b. at least one loose particle(s) (foam beads 350, see paragraph [0070] and claim 12, figures 1-5) contained within the sole component, c. wherein the loose particles (350) provides haptic feedback to a user of the sole during an athletic activity (cushioning and responsive performance, see paragraph [0071]; wherein the sole component comprises a midsole (2’) and/or an insole (7); wherein the loose particles are at least partially arranged within a cavity in the sole component (see figures 3, 7, 10, 13, 15, 18, 20-21, 23, 25, 27, 30 and 33); wherein providing the haptic feedback does not involve any electronic components (see paragraph [0095]; wherein the loose particles and expanded material (foam beads); wherein the loose particles exhibit a different response to compression forces exerted by the foot of the user during use when compared to the surrounding material of the sole component (the greater the load, the more the bottom cushioning member 500 compresses and, thus the more the responsive the footwear 10b performs, see paragraph [0095]; wherein the loose particles are arranged in a forefoot region of the shoe to aid the user in achieving a forefoot running strike and/or wherein the loose particles are arranged in a heel region of the shoe to aid the user in achieving a forefoot running strike (see figures 18, 20 and 27 for example); the effective weight of the sole will change during the use of the sole due to the movement and shifting of the particles 350); wherein the loose particles move along the longitudinal direction of the sole and/or wherein the loose particles move along a medial-to-lateral direction of the sole (the particles are free to move in ant direction within the sole, see paragraphs [0070] & [0071]); wherein the effective weight of the sole depends at least partially on a stride frequency of the user; and a shoe comprising the sole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Liu (US 2006/0026863). Bradford as described above discloses all the limitations of the claims except for wherein the sole component comprises particles of an expanded material which are fused at their surfaces. Liu discloses an article of footwear wherein the sole is made of expanded particle material which are fused at their surfaces (the particles 10 forming the sole are expanded and connected with each other at the contact areas therebetween by way of fusion) which is easily manufactured. Therefore, it would have been obvious to one of ordinary skill in the art to make the sole of Bradford from expanded particle material that are fused at their surfaces as taught by Liu for ease of manufacturing.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Prissok et al. (Pub. No. US 2010/0222442). Bradford as described above discloses all the limitations of the claims except for wherein the loose foam particles comprise expanded thermoplastic polyurethane (eTPU). Prissok discloses that it is desirable to make particles in shoe soles from expanded thermoplastic polyurethanes that can be produced at low temperatures and simultaneously has good performance in relation to elasticity and to temperature variation. Therefore, it would have been obvious to one of ordinary skill in the art to make the particles of Bradford from expandable thermoplastic polyurethanes as taught by Prissok, where the Shore hardness of the particles  can easily be adjusted to suit the intended use of the footwear.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nike in view of Liu (US 2006/0026863). Nike as described above discloses all the limitations of the claims except for wherein the sole component comprises particles of an expanded material which are fused at their surfaces. Liu discloses an article of footwear wherein the sole is made of expanded particle material which are fused at their surfaces (the particles 10 forming the sole are expanded and connected with each other at the contact areas therebetween by way of fusion) which is easily manufactured. Therefore, it would have been obvious to one of ordinary skill in the art to make the sole of Nike from expanded particle material that are fused at their surfaces as taught by Liu for ease of manufacturing.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nike in view of Prissok et al. (Pub. No. US 2010/0222442). Nike as described above discloses all the limitations of the claims except for wherein the loose foam particles comprise expanded thermoplastic polyurethane (eTPU). Prissok discloses that it is desirable to make foam beads in shoe soles from expanded thermoplastic polyurethanes that can be produced at low temperatures and simultaneously has good performance in relation to elasticity and to temperature variation. Therefore, it would have been obvious to one of ordinary skill in the art to make the foam beads of Nike from expandable thermoplastic polyurethanes as taught by Prissok, where the Shore hardness of the beads can easily be adjusted to the intended use of the footwear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with loose particles analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
09/21/2022